 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaptist Hospitals, Inc., d/b/a Western Baptist Hospi-tal and Kentucky Nurses' Association, Petitioner.Case 9-RC-12492October 19, 1979DECISION ON REVIEWUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Cassius B. Gravitt,Jr., of the National Labor Relations Board. On July'13, 1978, the Regional Director for Region 9 issued aDecision and Direction of Election in which hefound, inter alia, that Petitioner, herein also calledKNA, is a labor organization within the meaning ofSection 2(5) of the Act. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended, arequest for review of the Regional Director's Decisionand Direction was filed by the Employer, contendingthat the Regional Director erred in finding that Peti-tioner is a labor organization and that the Employer'shead nurses are not supervisors. Petitioner filed astatement in opposition thereto.By telegraphic order dated August 15, 1978, theBoard granted the request for review only with re-spect to Petitioner's status as a labor organization.Thereafter, on March 30, 1979, the National LaborRelations Board issued its Supplemental Decisionand Order in Sierra Vista Hospital, Inc.,I in which theBoard set forth its policy regarding conflict-of-interestissues raised by the active participation in the affairsof a labor organization by supervisors of the em-ployer with whom the labor organization seeks tobargain, or of third parties. Inasmuch as these issueshad also been raised in the instant proceeding, theBoard afforded the parties the opportunity to submitstatements of position on these issues in light of SierraVista, supra.2The Employer and Petitioner submittedtimely statements of position.The Board has considered the entire record in thiscase, including the statements of position, and makesthe following findings:KNA, a state constituent association of the Ameri-can Nurses Association, is a professional associationof registered nurses, including registered nurses in su-pervisory positions. According to its bylaws, KNAexists, in part, to advance the economic and generalwelfare of nurses and "[a]ct as a collective bargainingagency for members in accordance with the policies'241 NLRB 631.2 The Board also advised the parties that. upon a proper showing, it wouldentertain a request for further heanng.and procedures of the organization." KNA consists ofthe members of district nurses associations which arerecognized as constituent associations of KNA. Thedistrict serves as the organization's entry level. Eachdistrict is located within any one of five designatedgeographic regions. Thus, District 5, a constituent as-sociation of KNA, is located in Region 5 and encom-passes the area in which the Employer is located.3Although each district has its own officers and boardof directors, the district serves a geographic functiononly. It has no relationship to the local units andplays no role in collective bargaining or negotiations.Below the district level is the local unit which is desig-nated by the name of the individual institution wherea contract is sought. The local unit at the Employer'shospital consists of nonsupervisory nurses.At the state level, KNA's board of directors, whichhas approximately 24 voting members, is comprisedof KNA's executive committee, the chairpersons ofthe commissions, the chairpersons of the divisions ofpractice, and a representative from each of KNA'sgeographical regions.4While the record is unclear asto the exact number of directors who hold supervi-sory positions in various hospitals and health care in-stitutions the Employer contends it is eight, the Pe-titioner, seven-it is undisputed that none of them isemployed in any capacity by the Employer. The rec-ord does reveal, however, that one supervisor em-ployed by the Employer is treasurer of District 5 andanother supervisor is on the board of directors of Dis-trict 5. Additionally, a number of other supervisorsemployed by the Employer are members of KNA.KNA's collective-bargaining arm is its economicand general welfare commission (hereinafter calledEGWC). The bylaws provide that EGWC is to becomprised of six members: one representative fromeach region and one representative from a collective-bargaining unit. "all of whom shall be active in thepractice of nursing and in non-supervisory positions[emphasis supplied]." The purpose of the EGWC is tofoster the economic and general welfare of nursesand, to this end, the EGWC establishes economicpolicies and procedures. To achieve its goal, theEGWC may assist local units in bargaining but doesnot get involved in the collective-bargaining processitself. Under the bylaws, EGWC is the only commis-sion which is not accountable to KNA's board of di-' Apparently the Employer and Lourdes Hospital. which is also located inPaducah Kentucky, are the only hospitals coming within the purview ofDistrict 5.4 The executive committee is comprised of KNA's officers. There are sevencommissions in the state organization, each with responsibility for "develop-ing and implementing a program of activity" in areas that concern nurses.such as nursing services, continuing education, etc. dditionally KNA hassix divisions (fi practice "responsible for the improvement and protection ofnursing" in areas requiring specialized nursing knowledge and skills246 NLRB No. 25170 WESTERN BAPTIST HOSPITAL.rectors; instead, EGWC is accountable only to themembership of KNA.Pursuant to its function of establishing generalpolicies that relate to collective bargaining, EGWChas developed its own statement of policies and pro-cedures. This document states, in part, that the KNA,working through its EGWC, "is prepared to assistregistered nurses in establishing and implementingtheir economic and general welfare goals." The rec-ord indicates that such assistance includes the servicesof KNA's executive director, who also serves asEGWC's staff representative and who has profes-sional expertise in the area of collective bargaining.EGWC's statement of principles and policies specifi-cally states that "the Executive Director providesconsultation and assistance to nurses to achieve theireconomic and general welfare objectives." AlthoughKNA's executive director is employed by and has hercompensation fixed by KNA's board of directors, shedoes not represent the board of directors in collective-bargaining matters but, rather, she represents the gen-eral membership through the EGWC.The record establishes that, after a local unit whichdecides to engage in collective bargaining has beenrecognized by KNA, it develops its own bylaws andcommittees, and selects its own officers. With regardto the collective-bargaining process, each local unitproposes its own contractual goals, elects a negotiat-ing committee and a grievance committee, and pro-cesses grievances. The negotiating committee usuallyconsists of three persons who are always unit employ-ees. KNA's executive director, Sharon Smith, acts aschief spokesperson for the negotiating team which in-cludes the local unit members at the bargaining tablewith her. The local unit members make all of the de-cisions at the bargaining table, although Smith mayoffer suggestions which the local unit members arefree to adopt or reject. After approval by the negoti-ating committee, the contract is ratified by the localunit. Smith, as KNA's representative, and the negoti-ating team then sign the contract. Thereafter, griev-ances will be processed by the local unit which willalso make its own decisions on such matters aswhether to call a strike. The board of directors ofKNA plays no role whatsoever in the collective-bar-gaining process.5The Employer contends that, under these facts andin light of the Board's latest ruling in Sierra Vista,supra, "it is clear that the KNA is not qualified torepresent the Hospital's registered nurses because of aproscribed conflict of interest, and thus its petitionherein should be dismissed forthwith." In support ofits contention, the Employer argues that the activeSmith testified that. although she regularly attends meetngs of the hoardof directors, there is no discussion regarding contract proposals made by ornegotiations carried on by the local collective-bargaining units.participation of its supervisors as well as supervisorsof its competitor, Lourdes Hospital, in KNA, "createsan intolerable conflict between the KNA and theHospital's nurses whom it is seeking to represent, aswell as between the Hospital and its own supervi-sors." In the alternative, the Employer argues that theBoard should order another hearing to resolve certainfactual issues. Contrary to the Employer. Petitionercontends that there is no possibility of supervisorydomination in KNA and that, therefore, the conflict-of-interest issue does not arise herein. Additionally,Petitioner contends that the Employer has failed, asrequired by Sierra Vista, supra. to sustain its heavyburden of establishing a disqualifying conflict of in-terest. Finally, Petitioner argues that any furtherhearing is unnecessary since the "conflict of interestissues raised by Sierra Vista Hospital have alreadybeen the subject of a hearing in this case ... ."In Sierra Vista, supra, the Board found that thepresence of supervisors in a nurses association doesnot bear upon its statutory status as a labor organiza-tion. However, in certain instances, depending uponthe identity and role of those supervisors in the inter-nal affairs of the labor organization, that labor or-ganization could be disqualified from bargaining. Ini-tially, the Board expressed concern that "activeparticipation" by an employer's on supervisors inthe internal affairs of a labor organization whichseeks to bargain with that employer could raisedoubts as to that labor organization's ability to dealwith that employer at arm's length.6Furthermore, theactive internal union participation of supervisors em-ployed by a third party "may impinge upon" the em-ployees' rights to a bargaining representative whoseundivided concern is for their interests.' However, theBoard emphasized that a heavy burden is imposedupon an employer to adduce probative evidence dem-onstrating that supervisory participation in a labororganization's internal affairs "presents a clear andpresent danger of interference with the bargainingprocess," thus disqualifying that labor organizationfrom bargaining.In the instant case, the uncontradicted evidence in-dicates that, although KNA does have some officersand directors who are supervisors, none is employedby the Employer.9While there are some supervisors6 The Board noted that the presence of even one of the employer's super-visors on the state association's board of directors could, depending on therole of that supervisor, conceivably present a conflict-of-interest problem.Whether or not a conflict of interest exists in this situation depends upona "demonstrated connection" between the employer of the unit employeesand the employer of those supervisors The Board determined that. even ifthird-party supervisors constituted a majority of the hbard of directors, thiswould not necessarily require disqualification, for the Board will not assumean inherent conflict of' interest under these circumstances.s ierra lisla, supra at 634' Nor are they employed bh Lourdes Hlospital, the Emploser's alleged"competllor."171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer and of Lourdes Hospital who serveas officers and directors of KNA's District 5, the rec-ord indicates that there is nothing in KNA's organi-zational structure which allows for district officersand directors to interfere with the collective-bargain-ing process of a local unit. Furthermore, according toEGWC's statement of policies and procedures, the lo-cal unit cannot involve the district in that unit's ac-tivities.The record also fails to substantiate the Employer'scontention that, in the future, KNA could be con-trolled and dominated by supervisors who, as officersand directors, could take a more active role in con-tract negotiations, including being elected to theEGWC. Indeed, the record points in just the oppositedirection. Thus, as outlined above, KNA has takenprecautionary steps to insure that the collective-bar-gaining process is insulated at all levels from supervi-sory participation or influence. The EGWC is theonly committee or commission responsible for devel-oping collective-bargaining policy and the bylawsspecifically state that it is to be comprised of nonsu-pervisory nurses only. The local unit formulates itsown bargaining demands and selects a negotiatingcommittee from its ranks to participate in negotia-tions. Although the EGWC's staff negotiator mayprovide suggestions during the course of negotiations,the record indicates that the final determination ofthe contents of the contract proposal which is to bepresented to the unit is made solely by the local nego-tiating team. The local unit ratifies the agreementwithout any interference or veto by KNA.The Employer contends that its supervisors and thesupervisors employed by Lourdes Hospital may befuture officers and directors of KNA and, as such,could control what KNA's executive director does innegotiations because KNA's board of directors hasthe power to hire, fire, and compensate its executivedirector. Further, the Employer maintains that, underthe bylaws, KNA retains the power to suspend ordiscipline members for violation of the bylaws ofKNA, the American Nurses Association, or the con-stituent associations. The Employer argues that, giventhis situation, the Hospital's supervisors could haveKNA discipline any members of the local unit's nego-tiating team who did not engage in collective bargain-ing in a manner deemed appropriate by those super-visors. We find those contentions entirely toospeculative and, hence, lacking in merit.'Alternatively, the Employer contends that a furtherhearing is necessary "'to resolve relevant factual is-sues' such as the development at [its] Hospital and inthe KNA since the original hearing...." In supportof this contention, the Employer states only "that0St. Rose de Lima Hospital, Inc., 223 NLRB 1511. 1512 (1976).there have been some changes in [its] complement ofregistered nurses and ...in the KNA's personnelsubsequent to that hearing." We find, however, thatthe Employer has failed to adduce probative evidenceto substantiate its claim that a further hearing is war-ranted.Based upon the foregoing, we find that KNA is notdisqualified because of an alleged conflict of interestfrom representing the Employer's employees for thepurposes of bargaining collectively with the Em-ployer. Considering all the circumstances, the Em-ployer has failed to sustain the burden required by usin Sierra Vista of showing that "there is a clear andpresent danger of a conflict of interest which com-prises [Petitioner's] bargaining intergrity ....""Accordingly, in accordance with the record as awhole, we find that the following employees consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct and we hereby remand this proceeding to theRegional Director for the purpose of opening andcounting the ballots in the election held herein andfor further appropriate action.All registered nurses employed by the Employerat its Paducah, Kentucky, hospital, excluding allother employees and all guards and supervisorsas defined in the Act.MEMBER TRUESDALE, concurring:On July 13, 1978, the Regional Director for Region9 issued a Decision and Direction of Election in thisproceeding, finding that Petitioner, Kentucky Nurses'Association (KNA), is a labor organization within themeaning of Section 2(5) of the Act. Today, after de-tailed analysis of KNA's internal operations, the ma-jority again directs the election in the unit found ap-propriate by the Regional Director.Although I agree with my colleagues that there isno impediment to processing KNA's election petitionat this time, I believe, for the reasons stated in mypartial dissent in Sierra Vista, supra, the majority'sinquiry into KNA's operations was not only unneces-sary, but also unfortunate in that the employees' exer-cise of their right to select a bargaining representativehas been delayed, and the parties', as well as thisAgency's, time and resources have been spent in liti-gation of matters more properly the subject of an un-fair labor practice proceeding. The Employer has notcontroverted the Regional Director's determinationthat KNA is a labor organization within the meaningof the Act, and that determination, in the circum-stances of this case, was and is a sufficient basis forthe Region to proceed to an immediate election.11 Sierra Vista Hospital, Inc.. upra at 635.172 WESTERN BAPTIST HOSPITALAs more fully set forth in my partial dissent in Si-erra Vista, I believe that the majority's approach toparticipation of supervisors in nurses' associations ismisguided, and their characterization of the issue asone involving "conflict of interest" is in error. Whileparticipation of this Employer's own supervisors inKNA may in fact be perceived as a conflict in thesupervisors' loyalties, it is a conflict which may oper-ate to the detriment of the Employer's employees, notto the detriment of the Employer. The Employershould not be heard to complain about its own super-visors' conduct. For if the Employer is concerned thatits supervisors are not "loyal" to it, the remedy iswithin the Employer's control, and Board interven-tion is unwarranted. If, however, the employees them-selves regard the participation of the Employer's su-pervisors as compromising KNA's ability to representthem with single-minded loyalty, the employees mayeither reject KNA as their bargaining representativeor bring charges under Section 8(a)(1) and (2) of theAct against the Employer, alleging that the Em-ployer, through its supervisors. is interfering with anddominating KNA. To delay this representation pro-ceeding by inquiry, on the Employer's behalf, intoKNA's internal operations and the role of the Em-ployer's supervisors in those operations is at oddswith the principle that an employer may not bring8(a)(2) charges against itself, the Board's policy pre-cluding litigation of unfair labor practices in repre-sentation proceedings, and the interest of all con-cerned in speedy resolution of representation matters.The majority's further inquiry into the role of su-pervisors of other employers in KNA's operations andthe insulation of those supervisors from the collective-bargaining process is, in my opinion, equally unwar-ranted in this case. The Employer has merely allegedthat there is an inherent conflict between the interestsof those supervisors and the interests of its employees.Although the Employer named Lourdes Hospital as"a competitor," there is no allegation that KNA or itsagents have financial or other business interests whichcompete with those of the Employer. Absent such anallegation, which would raise the issue of economicconflict of interest litigable under the Bausch & Lombdoctrine in a representation proceeding, the Boardneed not inquire into the identity and role of supervi-sors of other employers in KNA's internal operations.The majority's inquiry and analysis herein are super-fluous.This case illustrates the "wrong path" which I fearmy colleagues are taking in their approach to the is-sue of supervisory participation in nurses associ-ations. Supervisory domination and control of a labororganization is a concern that an employer may notraise against a union, and the Employer has not as-serted facts indicating an economic conflict of inter-est. In this case. the majority's detailed investigationand analysis of the internal operations of a statutorylabor organization has served only to delay and im-pede the employees' right to choose a bargaining rep-resentative.12 Baurch & Lomb Optlaal ('onpan , 108 NLRB 1555 (1954.173